Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 25, 2021

                                       No. 04-21-00255-CV

   IN RE CUSTOM HOME BUILDERS OF CENTRAL TEXAS INC. D/ B/ A Owner
 Managed Homes D/ B/ A Texas Build at Cost, Travis White, and White House Custom Design
             & Construction of Texas, Inc. D/ B/ A Forever Custom Homes,

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-03430
                           Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        Relator has filed a petition for writ of mandamus. This court believes a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than July 12, 2021. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.


           It is so ORDERED on June 25, 2021.

                                                                       PER CURIAM




           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court